Citation Nr: 0814895	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  05-20 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome. 

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for bilateral carpal tunnel syndrome and service 
connection for a left ankle condition.  The veteran and her 
spouse appeared and offered testimony at a hearing before a 
Decision Review Officer (DRO) in April 2005.  

In her substantive appeal (VA Form 9), received in June 2005, 
the veteran requested a hearing at the RO before a Veterans 
Law Judge (VLJ) of the Board.  In a subsequent statement, 
however, dated July 15, 2005, she withdrew her request for a 
hearing.  38 U.S.C.A. § 20.704(e) (2007).  

The Board also notes that, by a rating action in October 
2006, the RO granted service connection for dysthymic 
disorder and assigned a 10 percent disability rating 
effective October 21, 2004.  A notice of disagreement with 
the rating assigned was received in December 2006.  In March 
2007, the RO increased the evaluation for the dysthymic 
disorder from 10 percent to 30 percent.  A statement of the 
case was issued in April 2007.  However, in a statement in 
support of claim (VA Form 21-4138), dated in July 2007, the 
veteran withdrew her appeal for a higher rating for dysthymic 
disorder.  Therefore, that issue is not in appellate status, 
and will not be addressed by the Board at this time.  See 38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.101, 20.200, 20.201, 20.202 (2007).  

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

A left ankle disorder was not manifest during service; the 
veteran's current left ankle disorder is unrelated to 
service.  


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in November 2004 and December 2004 from the RO 
to the veteran which was issued prior to the RO decision in 
January 2005.  Those letters informed the veteran of what 
evidence was required to substantiate the claim and of  
herald VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.   She was provided an opportunity 
at that time to submit additional evidence.  The veteran was 
afforded a personal hearing before a Decision Review officer 
at the RO in April 2005, during which she was informed of 
what the evidence must show to establish service connection 
for carpal tunnel syndrome and a left ankle disorder.  In 
addition, the May 2005 SOC, and the December 2007 SSOC each 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to  her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

VA has obtained service and post-service medical records.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.  There is no competent 
evidence of a left ankle disorder in service or of a nexus 
between a current left ankle disorder and service.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for a left ankle 
disorder, given that the veteran has offered testimony at a 
hearing before a DRO at the RO, given that she has been given 
that she has been provided all the criteria necessary for 
establishing service connection, and considering that the 
veteran is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  


II.  Factual background.

The veteran served on active duty from July 1975 to August 
1976.  The service medical records show that that the veteran 
was seen on several occasions for blisters on her feet.  
However, the service medical records do not reflect any 
complaints of or diagnosis of a left ankle injury or disease.  
Significantly, on the occasion of a separation examination in 
June 1976, clinical evaluation of the lower extremities was 
normal.  

A VA compensation examination, conducted in December 1976, 
was negative for any complaints, clinical findings or 
diagnosis of a left ankle disorder.  Examination of the 
musculoskeletal system disclosed no limitation of motion; 
there was no edema or swelling of the lower extremities.  

Of record are VA progress notes dated from December 2001 to 
February 2004.  The veteran was seen at an orthopedic clinic 
in November 2003 for a follow up evaluation of a left 
calcaneous fracture; she reported that the injury occurred 
approximately 6 months ago.  The veteran also reported some 
discomfort in both hands and thumbs, which was worse with 
activity.  Following an evaluation, the veteran was diagnosed 
with left subtalar post-traumatic arthritis, and bilateral 
first CMC osteoarthritis.  

During a clinical visit in December 2003, it was noted that 
the veteran's left foot was broken in three places six months 
ago, and she still had pain.  It was noted that, with the 
left ankle fracture in May 2003, the veteran had a calcaneus 
fracture.  The assessment was left ankle and foot pain.  

At her personal hearing, the veteran maintained that her 
ankle disorder began during basic training; she reported 
getting a bad infection on her feet, but was not allowed to 
go to sick call.  The veteran indicated that although she 
broke her ankle two years ago, she felt that the infection 
she had in service caused her feet to become weaker and, 
thereby, made her susceptible to suffer the ankle fracture.  


III.  Legal Analysis.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

Having reviewed the evidence pertaining to this claim, the 
Board has determined that service connection for a left ankle 
disorder is not warranted.  In this regard, the Board 
observes that there is no indication of any disease or injury 
to the left ankle in service.  The Board notes that the first 
indication of a problem with the left ankle dates to the 
April 2003 fracture of the left ankle.  In summary, there is 
a remarkable lack of evidence demonstrating any complaint or 
abnormal finding pertaining to the veteran's left ankle 
during the period from service discharge in 1976 until 2003.  
Moreover, the record does not include any evidence of a 
relationship between the current claimed left ankle disorder 
and the veteran's active service, to include her report of 
blisters or infection of the feet.  

The Board has considered the veteran's argument that this 
claimed disability is related to service.  However, she is 
not, as a layperson, qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board has been 
presented with normal records at service discharge and a 
notable lack of credible evidence of pathology or treatment 
in proximity to service or within many years of separation.  
The Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions.  
Rather, the competent evidence clearly establishes that the 
post service diagnosis is not related to service.  Absent 
reliable evidence relating a left ankle disorder to service, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for a left ankle disorder is denied.  


ORDER

Service connection for a left ankle disorder is denied.  


REMAND

The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (d).  The VA is obligated to conduct "'a 
thorough and contemporaneous medical examination'" when 
necessary.  Porcelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c) (4) (i).  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In the present case, the service medical records show that 
the veteran was noted that fine tremors of the hands in 
October 1975.  Post service medical records, VA as well as 
private treatment reports, show a current diagnosis of 
bilateral carpal tunnel syndrome.  At her personal hearing 
before the DRO, in April 2005, the veteran testified she 
developed carpal tunnel syndrome as a result of her military 
duties which involved working in the finance department in 
service, where she did a lot of typing; she was also a postal 
clerk.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, the veteran has been diagnosed 
with bilateral carpal tunnel syndrome.  Furthermore, service 
medical records show that the veteran had fine tremors of the 
hands in October 1975.  In light of decisions of the Court, 
an opinion is required.  See McLendon.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The RO should request an opinion and 
a review of the record by a neurologist.  
The examiner should determine whether the 
there is any relationship between the 
currently diagnosed bilateral carpal 
tunnel syndrome and the in-service 
finding of fine tremors in the hands.  

(The AOJ is at liberty to obtain an 
examination from a neurologist if deemed 
necessary.)

2.  If upon completion of the above 
action, the claim remains denied, the 
case should be returned to the Board for 
further appellate review.  

No action is required of the veteran until she receives 
further notice.  The purposes of this REMAND are to further 
develop the record and to the accord the veteran due process 
of law.  By this remand, the Board does not intimate any 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


